Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Bruzzone on September 16, 2021.
The application has been amended as follows: 
16. (Currently Amended) A kit comprising: 
at least one patch device comprising a unitary patch body, at least two electrodes and at least one sensor, the at least one sensor arranged between the at least two electrodes on the unitary patch body, the at least one sensor having a piezoelectric sensing element; 
a stimulator device operatively coupled to the at least one patch device and configured to provide at least one electrical signal to the at least two electrodes to stimulate a muscle motor point proximate the at least one patch device such that a result detectable by the at least one sensor is produced, and the stimulator device is further configured to receive a signal from the at least one sensor related to the result produced by the at least two electrodes stimulating the muscle motor point, such that the at least one patch device both stimulates the muscle motor point and detects, via the -at least one sensor having the piezoelectric sensing element, the result of the stimulation of the muscle motor point; 

user instructions related to the at least one patch device, the stimulator device, and the computing device.
21. (Currently Amended) The neuromuscular blockage monitoring system of claim 1, wherein the at least one sensor is selected from the group consisting of a vibration sensor and a stretch sensor.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Fahey (US 2010/0004715) in view of Rodiera Olive (US Patent No. 5957860) and Wesselink (US 2008/0281379) references. While in combination these references disclose a system/kit with a patch device having at least two electrodes and at least one sensor, a stimulator device that stimulates a muscle motor point, and the result/response of which is detectable by the sensor, a piezoelectric sensing element, and a computing device, the prior art fails to teach specifically using the piezoelectric sensing element to sense/detect the result/response to determine a level of neuromuscular blockage. The piezoelectric sensing element in the prior art combination is used for a different purpose. Further the prior art combination has other sensor types used for the sensing/detecting of the result/response. This distinguishes the claimed invention over the prior art and allows for a system that allows the monitoring of anesthesia in a more objective manner and using a system that is not cumbersome thus lowering the chance of any delays in the surgical procedure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791